Detailed Action
1.	Claims 1-19 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114.
3.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 11/28/22  has been entered.

Response to amendment
3.	Claims 1-2, 6-11 and 13-16 have been amended. 

Response to Argument
4.	Applicants’ response to the last Office Action filed on 11//30/22 has been entered and made of record. 
7.	Applicants’ arguments filed on 06/10 /2022 with respect to claims 1,7,9 and 14 have been fully considered, but not persuasive as discuss below:
8.   Applicant has amended the claim 1 by adding the following limitation wherein the subject-specific model enables heart rate estimation based on only the PPG signal”, and substantially argue “As agreed during the interview, the cited art fails to teach or suggest at least the above-noted features of claim 1. Thus, at least for the foregoing reasons, the Applicant submits that the claim 1 is patentable over the cited art.” 
Examine respectfully disagree with the Applicant argument  because during the interview no agreement was reached.  As you see from interview summary (mailed on 11/30/22) Applicant representative  and Examiner discuss different issues  that include the above limitation but not the  patentable  of the application over the cited art.

    PNG
    media_image1.png
    316
    696
    media_image1.png
    Greyscale

During the interview  Examiner  has repeatedly  indicated the sections  that teach then above limitation.  For clarification, the section that teach the added limitation “the subject-specific model enables heart rate estimation based on only the PPG signal” shown below.   

    PNG
    media_image2.png
    228
    307
    media_image2.png
    Greyscale

This section teaches PPG signal is used to measure heart rate. And the model is personalized Deep Belief neural network  model. 

    PNG
    media_image3.png
    274
    324
    media_image3.png
    Greyscale

This section teaches personalized (i.e., individual)  training procedure  for classification of human’s PPG signals related heart rate  

    PNG
    media_image4.png
    167
    337
    media_image4.png
    Greyscale

This section teaches only PPG signal is used to build the deep learning.  

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-8,11-14, 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over  Chenggang Yu et al. (hereafter Yu)“A Method for Automatic Identification of Reliable Heart Rates Calculated from ECG and PPG Waveforms”, published on May / Jun 2006, in view of  Jindal et al. (hereafter Jindal), “An Adaptive Deep Learning Approach for PPG-Based Identification”, IEEE, published 2016. 

Regarding claim 1, Yu teaches  A method of generating a model for heart rate estimation from a photoplethysmography (PPG) signal of a subject (Abstract, method that automatically estimates the reliability of reference heart rates (HRr) derived from photoplethysmogram (PPG) waveforms recorded by vital-signs monitors), said method comprising: 
receiving subject-specific training data associated with the subject for machine learning, (Figs. 1 and 4, page 310 left col. 4th par.  For example as shown in Fig.1 the machine learning  model receives PPG wave signal  and ECG wave signal, wherein the PPG wave signal  and ECG wave signal are trained using the machine learning  model) said training data comprising a PPG signal from the  subject ( as discuss above the wave form signals include photoplethysmogram (PPG) waveforms) and  a heart rate indicating signal from the subject, ( as discussed above the wave form signals also include the PPG wave signal ), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1 and 5,  page 310 last par. - 311 first par., as shown in Fig.1 photoplethysmogram (PPG) waveforms describe the ground truth of heart rates of the subject. Fig. 5.  Illustrates time-series data of PPG waveform-signals); 
using associated pairs of a heart rate and a complete dataset of a time-series of a PPG signal over a time period as input to (Fig. 1 as shown in Fig.1 a machine leaning model receives both PPG waveforms and ECG waveforms generate trained PPG waveforms and classify the heart rate as good wave forms or bad waveforms based on PPG waveforms); and 
determining, through the DNN, a subject-specific model relating the PPG signal of the subject to the heart rate of the subject(as discuss above the machine learning model classify  the  heart rate as good waveforms or bad wave forms based on the trained PPG waveform  The subject-specific model corresponds to SVM model);
wherein the training data from  the subject is used to determine the subject-specific model(discussed above PPG wave signal  is one of the  waveform signal  trained using the machine leaning model, wherein  the machine learning model determine heart rate derived from PPG wave form ).
However, it is noted that Yu does not specifically teaches  “deep neural network (DNN)  and the subject-specific model is used to relate the PPG signal of the single subject to the heart rate of the  single subject with less effect of subject-specific artifacts. wherein the subject-specific model enables heart rate estimation based on only the PPG signal”; although Yu teach  Support Vector Machine learning (SVM)  which is equivalent to DNN, wherein   the SVM model applied to train PPG signals of the heart rate. Both DNN and SVM are Machine learning model, but the difference is DNN design to train large set of data.  

On the other hand,  Jindal  teaches deep neural network (DNN) and  the subject-specific model is used to relate the PPG signal of the single subject to the heart rate of the single subject with less effect of subject-specific artifacts. wherein the subject-specific model enables heart rate estimation based on only the PPG signa (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2, an adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized models  (i.e., models designed or produced to meet someone's individual requirements) for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments.  The personalize training procedure for classification of human’s PPG signal and use this data for customized calculation of clinical outcomes. Jindal further teaches   choose PPG signals as the basis of building deep learning models for Biometric identification  like heart rate, blood pressure.  wherein the  model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace   the SVM taught by YU with  the adaptive DNN and use only PPG signals as a basis to  build deep learning models taught by Jindal into  Yu. 
The suggestion/motivation for doing so would have been to allow user of Yu to minimize the cost, to generate  reduced  motion artifacts signals  and  to maximize wearability convenience, since ECG signals inefficient in terms of cost, wearability convenience and  preventing motion artifacts,  as compared to PPG signals (see Section I 2nd  par.) Further  one of the advantages using DNN over  SVM is  processing a large set of data. 

Regarding claim 2, Yu teaches associating the determined subject-specific model with the single  subject (Fig. 1 the machine learning wave form classification model utilized to generate a training data by relating the PPG signal obtained from the patient heart rate);
However,  it is noted that Yu  does not teach  the underline limitation of “subject-specific model with the single subject”
On the other hand, Jindal teaches subject-specific model with the single subject (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2,  as discussed in claim 1 above, the  adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized  models  (i.e., models designed or produced to meet someone's individual requirements (i.e., single subject) for clinical metrics calculation like heart rate, blood pressure using PPG signals) It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 3, Jindal further teaches the DNN comprises a stack of neural network layers (As shown in the figure2, the DNN structure includes a stuck of five neural network layers). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 4, Jindal further teaches the stack of neural network layers comprises one or more convolutional neural network, CNN, layers, which perform automatic feature extraction of the complete dataset of the time-series of the PPG signal (Deep Belief Networks (DBN) are a class of Deep Neural Networks (DNN) with unsupervised pre-trained stacked Restricted Boltzmann, wherein it is known that the DBN layers then act as feature detectors.[1] After this learning step, a DBN can be further trained with supervision to perform classification. Thus CNN corresponds to DNN). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 6, Yu teaches the received subject-specific training data comprises a set of PPG signals including PPG signals acquired in relation to different activities of the subject (page  39,  left col. 1st right col. 1st par., the method include acute monitoring of patients in intensive care, home care, and ad hoc monitoring to continuously assess the health status of personnel. Thus, PPG signals that describe the heart rate are derived from different type of heart activate  based on the statues of the patient.  For example the heart rate signal associated to intensive care patient is different from that of the home care patients).
However,  it is noted that Yu  does not teach  the underline limitation of “subject-specific model with the single subject”
On the other hand, Jindal teaches subject-specific model with the single subject (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2,  as discussed in claim 1 above, the  adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized  models  (i.e., models designed or produced to meet someone's individual requirements (i.e., single subject) for clinical metrics calculation like heart rate, blood pressure using PPG signals). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 7, Yu teaches  A method for heart rate estimation from a photoplethysmography (PPG), signal of a  subject (Abstract, method that automatically estimates the reliability of reference heart rates (HRr) derived from photoplethysmogram (PPG) waveforms recorded by vital-signs monitors), said method comprising:  
acquiring subject-specific training data associated with subject for machine learning, (Figs. 1and 4, page 310 left col. 4th par.  For example as shown in Fig.1 the machine learning  model receives   PPG waveforms signal , wherein the PPG waveforms signal  is trained using the machine learning  model), said training data comprising a PPG signal from the subject and a heart rate indicating signal from the  subject(as discussed above the two waveforms signals to be trained using the machine leaning model are PPG wave signal  and ECG wave signal), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal(Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1. Fig.1 also illustrate the photoplethysmogram (PPG) waveforms. Fig. 5.  Illustrates time-series data of PPG waveform-signals); 
transferring the subject-specific training data to a machine learning process (Fig.1 illustrates photoplethysmogram (PPG) waveforms signal is send to  the machine learning model) ; 
receiving a subject-specific machine-learned model from the machine learning process (as shown Fig.1 photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal  are send to  the machine learning model are trained by the machine learning model), wherein the model defines a relation of a complete dataset of a time-series of a PPG signal over a time period to a heart rate of the subject  (Figs. 1 and 5, Fig.1 also illustrate the photoplethysmogram (PPG) waveforms. Fig. 5.  Illustrates time-series data of PPG waveform-signals); 
acquiring a PPG signal for heart rate estimation from the  subject (Fig.1, in addition to  the machine learning model  the independent computation of heart rate from the waveforms is performed by an adaptive peak identiﬁcation technique (ADAPIT), which is designed to ﬁlter out motion-induced noise); and 
determining a heart rate of the subject based on the acquired o PPG signal for heart rate estimation and the subject-specific model (Fig.1, page 310 left col. last paragraph, as shown in Fig.1 ADAPIT independently compute HRs (HRc) from both ECG and PPG waveform).
wherein the training data from the subject is used to determine the subject-specific model (discussed above the two waveforms signals to be trained using the machine leaning model are PPG wave signal  and ECG wave signal wherein  the machine learning model determine heart rate derived from ECG  with PPG wave form). 
However, it is noted that Yu does not specifically teach “ the subject-specific model is used to relate the PPG signal of the single subject to the heart rate of the single subject with less effect of subject-specific artifacts” 
On the other hand  Jindal  teaches the subject-specific model is used to relate the PPG signal of the single subject to the heart rate of the single subject with less effect of subject-specific artifacts (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2, an adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized models  (i.e., models designed or produced to meet someone's individual requirements) for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments.  The personalize training procedure for classification of human’s PPG signal and use this data for customized calculation of clinical outcomes. Jindal further teaches   choose PPG signals as the basis of building deep learning models for Biometric identification  like heart rate, blood pressure.  wherein the  model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace   the SVM taught by YU with  the adaptive DNN and use only PPG signals as a basis to  build deep learning models taught by Jindal into  Yu. 
The suggestion/motivation for doing so would have been to allow user of Yu to minimize the cost, to generate  reduced  motion artifacts signals  and  to maximize wearability convenience, since ECG signals inefficient in terms of cost, wearability convenience and  preventing motion artifacts,  as compared to PPG signals (see Section I 2nd  par.) Further  one of the advantages using DNN over  SVM is  processing a large set of data. 

Regarding claim 8, Yu teaches the training data is acquired during an initial training period for generation of the machine-learned model, and after the subject-specific machine-learned model has been generated, the determining of the heart rate of the subject based on the acquired PPG signal for heart rate estimation is enabled (Page 310 right col. 1st paragraph, both  ECG and PPG waveform  are trained using machine-learning algorithm in the form of support vector machines (SVM). The SVM  separately qualify ECG waveform segments and PPG waveform segments as either good (excellent quality) or bad (suboptimal quality) heart rate HR).
However,  it is noted that Yu  does not teach  the underline limitation of “subject-specific model with the single subject”
On the other hand, Jindal teaches subject-specific model with the single subject (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2,  as discussed in claim 1 above, the  adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized  models  (i.e., models designed or produced to meet someone's individual requirements (i.e., single subject) for clinical metrics calculation like heart rate, blood pressure using PPG signals). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 11, Yu teaches  acquiring subject-specific training data for machine learning comprises acquiring a PPG signal from the subject.
However,  it is noted that Yu  does not teach  the underline limitation of “subject-specific model with the single subject, and pre-processing the PPG signa”

On the other hand, Jindal teaches subject-specific model with the single subject (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2,  as discussed in claim 1 above, the  adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized  models  (i.e., models designed or produced to meet someone's individual requirements (i.e., single subject) for clinical metrics calculation like heart rate, blood pressure using PPG signals), and pre-processing the PPG signal( Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise filtering process taught by Jindal into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise using a moving average filter and Butterworth filter (see section C)

Regarding claim 12, Jindal further teaches the pre-processing of the PPG signal includes filtering the PPG signal using a bandpass filter (Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG, wherein  the noise in the PPG signal is removed using a combination of normalization, moving average filter and Butterworth filter. It is well-known that the Butterworth filter is a type of signal processing filter designed to have a frequency response that is as flat as possible in the passband.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise filtering process taught by Jindal into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise using a moving average filter and Butterworth filter (see section C).

Regarding claim 13, Yu teaches the acquiring subject-specific training data for machine learning comprises receiving an electrocardiogram, ECG, signal providing the heart rate indicating signal from the subject(Fig.1, as shown Fig.1 photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal  are send to  the machine learning model are trained by the machine learning model). 
However,  it is noted that Yu  does not teach  the underline limitation of “subject-specific model with the single subject”
On the other hand, Jindal teaches subject-specific model with the single subject (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2,  as discussed in claim 1 above, the  adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized  models  (i.e., models designed or produced to meet someone's individual requirements (i.e., single subject) for clinical metrics calculation like heart rate, blood pressure using PPG signals). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 14,  Yu teaches A system for heart rate estimation from a photoplethysmography, PPG, signal of a subject(Fig. 1, Abstract, Fig.1 illustrate a system  designed to estimate heart rate HR , the system includes PPG  and ECG waveform generator a machine learning waveform classifier and adaptive peak identiﬁcation technique (ADAPIT), system which is designed to ﬁlter out motion-induced noise), said system comprising: 
a PPG sensor for detecting a PPG signal from the subject (Fig.1 PPG wave generator generate signal associated to the heart rate ) , a communication unit, which is configured to communicate with for machine learning(Fig.1  as shown in Fig.1 the PPG waveform  generator and ECG waveform generate connected to the  machine learning classifier by arrows serve as a communication line), wherein the communication unit is configured to acquire from the PPG sensor subject-specific training data for machine learning (Fig. 1,  as shown in Fig.1  the communication line receives  PPG waveform signal from the PPG waveform generator and transmit the signal to the machine learning classifier), said training data comprising the PPG signal from the subject (Fig.5 The PPG waveform signal is associated to a patient ) the communication unit being further configured to transfer the subject-specific training data ( as discussed above with respect to Fig. 1 the communication line receives  PPG waveform signal from the PPG waveform generator and transmit the signal to the machine learning classifier), which further receives a heart rate indicating signal from the subject ( Fig.1  as shown in Fig.1 the machine learning classifier receives ECG signals  generated by ECG wave generator), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the PPG waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals), and the communication unit being further configured to receive a subject-specific machine- learned model, wherein the model defines a relation of a complete dataset of a time-series of a PPG signal over a time period to a heart rate of the subject (Fig. 1 as shown in Fig.1 a machine leaning model receives both PPG waveforms and ECG waveforms generate trained PPG waveforms and ECG waveforms and classify the heart rate as good wave forms or bad waveforms); and 
a processor (adaptive peak identiﬁcation technique (ADAPIT) system), which is configured to receive the subject-specific model from the communication unit (Fig.1 as shown in Fig.1  the communication line receives  ECG waveform signal from the ECG waveform generator) and, after receiving the subject-specific model, receive the PPG signal from the PPG sensor for heart rate estimation (Fig.1 as shown in Fig.1  the communication line receives  PPG waveform signal from the PPG waveform generator PPG waveform  signal is associated to heart rate estimation) ; 
the processor being further configured to determine a heart rate of the subject based on the received PPG signal from the PPG sensor and the subject-specific model (Fig.1 , The ADAPIT system receives PPG waveform signal and ECG waveform signal and generate computed ECG and PPG heart rate) 
However, it is noted that Yu does not specifically teaches  “neural network (NN)  and the subject-specific model is used to relate the PPG signal of the single subject to the heart rate of the  single subject with less effect of subject-specific artifacts. wherein the subject-specific model enables heart rate estimation based on only the PPG signal”; although Yu teach  Support Vector Machine learning (SVM)  which is equivalent to NN, wherein   the SVM model applied to train PPG signals of the heart rate. Both NN and SVM are Machine learning model, but the difference is NN design to train large set of data.  
On the other hand,  Jindal  teaches deep neural network (DNN) and  the subject-specific model is used to relate the PPG signal of the single subject to the heart rate of the single subject with less effect of subject-specific artifacts. wherein the subject-specific model enables heart rate estimation based on only the PPG signa (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2, an adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized models  (i.e., models designed or produced to meet someone's individual requirements) for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments.  The personalize training procedure for classification of human’s PPG signal and use this data for customized calculation of clinical outcomes. Jindal further teaches   choose PPG signals as the basis of building deep learning models for Biometric identification  like heart rate, blood pressure.  wherein the  model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace   the SVM taught by YU with  the adaptive DNN and use only PPG signals as a basis to  build deep learning models taught by Jindal into  Yu. 
The suggestion/motivation for doing so would have been to allow user of Yu to minimize the cost, to generate  reduced  motion artifacts signals  and  to maximize wearability convenience, since ECG signals inefficient in terms of cost, wearability convenience and  preventing motion artifacts,  as compared to PPG signals (see Section I 2nd  par.) Further  one of the advantages using DNN over  SVM is  processing a large set of data. 

Regarding claim 17, Jindal further teaches wherein the system is configured to pre-process the detected PPG signal (Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 14.

Regarding claim 18, Jindal further teaches the system comprises a bandpass filter configured to perform the pre-processing of the acquired PPG signal (Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG, wherein  the noise in the PPG signal is removed using a combination of normalization, moving average filter and Butterworth filter. It is well-known that the Butterworth filter is a type of signal processing filter designed to have a frequency response that is as flat as possible in the passband). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 14.
Regarding claim 19, Yu teaches the system further comprises a heart rate sensor for acquiring the heart rate indicating signal (Fig.3, Heart Rate Estimation with the ADAPIT Algorithm in addition to ECG and PPG. Fig 3 illustrate three different method of detecting heart rate).  

14.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over  Yu in view of Jindal  further in view of Wu; Anjian, (hereafter Wu) ,US 10568525 B1, filed on December 12, 2016.   

Regarding claim 10, Yu teaches  acquiring subject-specific training data for machine learning comprises acquiring a PPG signal from the subject (subject-specific training data sources described for the patient subset at the top of col. 1 on p. 311). 
However, it is noted that modified Yu does not specifically teach “subject-specific model with the single subject acquiring a PPG signal from the subject   using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject”. 
On the other hand, Jindal teaches subject-specific model with the single subject (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2,  as discussed in claim 1 above, the  adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized  models  (i.e., models designed or produced to meet someone's individual requirements (i.e., single subject) for clinical metrics calculation like heart rate, blood pressure using PPG signals) It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.
However, it is noted that modified Yu does not specifically teach “acquiring a PPG signal from the subject   using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject
On the other hand Wu teaches acquiring a PPG signal from the subject using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject (Fig.4, col.8 lines 15-20, the monitoring device 100 includes photodiodes 182 and 184, wherein the photodiodes are configured to detect PPG signals based upon emission of green light and to generate a heart rate signal based on those PPG signals)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method of  using a PPG sensor that  emit green light taught by Wu into modified Yu. The suggestion/motivation for doing so would have been to allow user of Yu to obtain  more accurate  heart rate measurements, since green light capable of  penetrating  more deeply into tissue than light of shorter wavelength or higher frequency and therefore can provide measurements that are more accurate for a target vessel depth below the skin surface.

15.	Claim 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Yu  in view Jindal, as applied to claim 14, and further in view of Wu, US 10568525 B1,  filed on December 12, 2016.   .

Regarding claims 14 and 15 while the combination of Yu and Jindal teaches a single subject as discus in claim14 above, but fail teach comprising a carrier, which is configured to be worn on a wrist of a subject, wherein the PPG sensor, the communication unit and the processor are arranged in or on the carrier.

Regarding claim 15, Wu teaches  comprising a carrier, which is configured to be worn on a wrist of a subject (Fig.1, col.5 lines 30-35, FIG. 1, monitoring device 100 is worn on the wrist of a user such that light sources 102, 104 and detectors 106 are adjacent to the inner wrist of the user), the communication unit and the processor are arranged in or on the carrier 
( col 5 lines 47-55, col.7 lines 20-30, wherein  the detectors 106 are sensors adapted to detect wavelengths of light emitted from light sources 102, 104 and together with the light sources form sensors such as PPG sensors, further  the monitoring device 100 comprise a processor, memory, user interface, wireless transceiver, one or more environmental sensors, and one or more biometric sensors other than the detectors 106. The PPG processed by a processor(see col.8 lines 6-65 for example))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate the monitoring device can be worn on a wrist with the carrier taught by Wu into modified Yu . The suggestion/motivation for doing so would have been to allow user of Yu to monitor heart rate from any location, such as from  home or office,  without going to the hospital . 

Regarding claims 14 and 16 while the combination of Yu and Jindal teaches the single subject as discus in claim 14 above, but fail teach the PPG sensor is configured to detect the PPG signal from the subject by emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject.
Regarding claim 16, Wu teaches  the PPG sensor is configured to detect the PPG signal from the subject by emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject (Fig.4, col.8 lines 15-20, the  monitoring device 100 includes photodiodes 182 and 184, wherein  the photodiodes are configured to detect PPG signals based upon emission of green light and to generate a heart rate signal based on those PPG signals)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method of  using a PPG sensor that  emit green light taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to obtain  more accurate  heart rate measurements, since green light capable of  penetrating  more deeply into tissue that light of shorter wavelength or higher frequency and therefore can provide measurements that are more accurate for a target vessel depth below the skin surface.

16.	Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Yu  in view Jindal, as applied to claim 7, and further in view of  in view of Geoffrey H Tison et, al.,(hereafter Tison), “Cardiovascular Risk Stratification Using Off-the-Shelf Wearables and a Multi-Task Deep Learning Algorithm“, Circulation.  Published on November 14, 2017

Regarding claims 1 and 5 the combination of Yu and Jindal fail teach the stack of neural network layers further comprises one or more long short term memory, LSTM , layers which capture temporal properties of the PPG signal

Regarding claim 5, Tison teaches the stack of neural network layers further comprises one or more long short term memory, LSTM , layers (As shown in the figure, the DNN structure includes a stuck of four neural network layers that includes LSTM layers, wherein it is known that the Stacked LSTM has multiple hidden LSTM layers where each layer contains multiple memory cells) which capture temporal properties of the PPG signal( the heart rete signal generated by  photoplethysmographic ( PPG) heart rate sensor are stored in the multiple memory cells of LSTM, since LSTM is designed to store data).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  store the heart rete signal in  multiple memory cells of LSTM taught by Tison into modified YU. The suggestion/motivation for doing so would have been to allows information with long-term dependencies to persist, since LSTM is a special kind of recurrent neural network part of DNN capable of learning  long-term dependencies

16.	Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Yu  in view Jindal, as applied to claim 7, and further in view of  KACHARE et al., (hereafter ACHARE),US 20190317901, filed on June 19, 2018.

Regarding claims 7 and 9 the combination of Yu and Jindal fail teach updating the machine learning model

Regarding claim 5, KACHARE teaches updating the machine learning model
 ([0030]), a prediction error estimator 163 feeds the prediction errors 173 back to the DNN 161 for further training and relearning. The ( re)training/(re)learning process of the DNN module 161 continues to refine the DNN model and better predict the patterns)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of further training and relearning  the DNN model taught by KACHARE into modified YU. The suggestion/motivation for doing so would have been to allow user of YU to improve the efficiency of the DNN. It is known that  continuously training and retraining the DNN  mode refine the DNN  by reducing false positive as well as false  negative and better predict the patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793           

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793